Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1 and 3-13 are allowed; 
4.	Independent claim 1 claims a panel unit configured to, for imaging light, use different opening ratios depending on a wavelength band for displaying an image, a yellowing optical member that is disposed on an optical path of imaging light emitted from the panel unit, and turns yellow with age, a yellowing degree estimation unit configured to estimate, by prediction, a yellowing degree of the yellowing optical member with age, and a luminance adjustment unit configured to, depending on yellowing of the yellowing optical member, based on data of the yellowing degree estimation unit, adjust luminance of an image in the panel unit, are provided, in a manner not disclose or suggested in any prior art.  

The representative closest prior art is He et al., US Patent Application (20210341702), hereinafter “He” and Robbins et al., US Patent (8681073), hereinafter “Robbins, which do not teach the features claimed in the independent claim 1: “A head-mounted display, comprising: a display element having a plurality of pixels, each of the plurality of pixels having a pixel area and including a red light pixel having a red light pixel area, a green light pixel having a green light pixel area, and a blue light pixel having a blue light pixel area for imaging light including red light, green light, and blue light, respectively, the red light pixel having a red light opening ratio SR defined as a ratio of the red light pixel area over the pixel area, the green light pixel having a green light opening ratio SG defined as a ratio of the green light pixel area over the pixel area, the blue light pixel having a blue light opening ratio SB defined as a ratio of the blue light pixel area over the pixel area, at least one of the red light opening ratio, the green light opening ratio, and the blue light opening ratio being different from the others of the red light opening ratio, the green light opening ratio, and the blue light opening ratio; a yellowing optical member that is disposed on an optical path of imaging light emitted from the display element, and turns yellow with age; a yellowing degree estimation unit configured to estimate, by prediction or detection, a yellowing degree of the yellowing optical member with age; and a luminance adjustment unit configured to, depending on yellowing of the yellowing optical member, adjust luminance of an image of the display element based on data of the yellowing degree estimation unit, wherein a current luminance of the blue light LBx satisfies LBo * (0.005 * ∆YI+ 1) ≦ LBx ≦ LBo * (0.030 * ∆VYI+ 1) wherein an initial luminance of the blue light is LBo, and a current degree of yellowing of the yellowing optical member that turns yellow with age is AYI.”.

In regards to claim 1 the representative prior art is He and Robbins. He discloses a lens, an active light emitting module, and a terminal and relates to the field of electronic terminal device technologies, so as to protect a conductive layer on an optical element, and reduce a risk that the conductive layer is damaged by static electricity. The lens includes a lens tube and the optical element mounted in the lens tube. The lens tube has a top surface, and a conductive layer is disposed on a surface that is of the optical dement and that faces a side on which the top surface is located. The lens further includes: an antistatic structure disposed on the top surface, and an electrostatic conducting wire disposed in a tube wall or on an inner surface or an outer surface of the lens tube. One end of the electrostatic conducting wire is electrically connected to the antistatic structure, and the other end is grounded. The lens is mounted in the active light emitting module, and the active light emitting module is applied to the terminal, to assist the terminal in implementing a function such as 3D sensing.
Robbins discloses a method of controlling a see-through display includes receiving a sensor signal. The sensor signal provides a representation of an image associated with a view of an outside scene. The method also includes receiving a video frame having pixels. Each of the pixels has a color and intensity. The method further includes changing the color or the intensity of selected pixels of the pixels in response to the sensor signal on 

In regards to claim 1 He and Robbins, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be a luminance adjustment unit configured to, depending on yellowing of the yellowing optical member, adjust luminance of an image of the display element based on data of the yellowing degree estimation unit, wherein a current luminance of the blue light LBx satisfies LBo * (0.005 * ∆YI+ 1) ≦ LBx ≦ LBo * (0.030 * ∆VYI+ 1) wherein an initial luminance of the blue light is LBo, and a current degree of yellowing of the yellowing optical member that turns yellow with age is AYI” of the claimed invention.  Claims 3-13 depend from claim 1 and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694